DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan H. Urbanek on 01/05/2021.

The application has been amended as follows: 
In the claims: 
	1–18.	(Cancelled) 
	19.	(Currently Amended) A movable barrier operator for being associated with a secured area, the movable barrier operator comprising: 
	a motor configured to be coupled to a movable barrier;	
	communication circuitry; and
	a processor operatively coupled with the motor and the communication circuitry, the processor having a learning mode wherein the processor facilitates learning of information associated with a transmitter upon the communication circuitry receiving a radio frequency control signal from the transmitter; 
to facilitate a delivery to the secured area, the state change request associated with [[a]] the delivery to the secured area;
	the processor configured to inhibit learning of information associated with a new transmitter via the learning mode upon the communication circuitry receiving the state change request from the computing device; and 
	the processor configured to cause the communication circuitry to communicate an indication of a difference between a first learned transmitter quantity before the delivery and a second learned transmitter quantity after the delivery.

	20.	(Original) The movable barrier operator of claim 19 further comprising a user interface configured to receive a learning mode request; 
	wherein the processor is configured to enter the learning mode in response to the user interface receiving the learning mode request. 

	21.	(Currently Amended) A movable barrier operator for being associated with a secured area, the movable barrier operator comprising: 
	a motor configured to be coupled to a movable barrier;
	communication circuitry; and
	a processor operatively coupled with the motor and the communication circuitry, the processor having a learning mode wherein the processor facilitates learning of information associated with a transmitter upon the communication circuitry receiving a radio frequency control signal from the transmitter; 
to facilitate a delivery to the secured area, the state change request associated with [[a]] the delivery to the secured area; 
	the processor configured to inhibit learning of information associated with a new transmitter via the learning mode upon the communication circuitry receiving the state change request from the computing device; 
	wherein the processor is further configured to cause the motor to move the movable barrier from the open position to the closed position upon completion of the delivery; and
	the processor is configured to, upon the motor moving the movable barrier to the closed position, re-enable the learning mode.

	22.	(Currently Amended) A movable barrier operator for being associated with a secured area, the movable barrier operator comprising: 
	a motor configured to be coupled to a movable barrier;
	communication circuitry; and
	a processor operatively coupled with the motor and the communication circuitry, the processor having a learning mode wherein the processor facilitates learning of information associated with a transmitter upon the communication circuitry receiving a radio frequency control signal from the transmitter; 
	the processor configured to cause the motor to move the movable barrier from a closed position to an open position upon the communication circuitry receiving a state change request from a computing device to facilitate a delivery to the secured area, the state change request associated with [[a]] the delivery to the secured area; 
by disabling the learning mode upon the communication circuitry receiving the state change request from the computing device; and 
	wherein the processor is further configured to cause the communication circuitry to communicate a notification to a user device in response to an attempt to cause the processor to enter the learning mode subsequent to the state change request associated with the delivery. 

	23.	(Original) The movable barrier operator of claim 19, wherein the processor is configured to inhibit learning of the information associated with the new transmitter by disabling the learning mode.

	24. 	(Currently Amended) An operator enhancement device comprising:
	communication circuitry configured to communicate via radio frequency signals with a plurality of movable barrier operator types that use different communication protocols;
	the communication circuitry configured to receive a state change request from a remote computing device to facilitate a delivery; and
	a processor operatively coupled to the communication circuitry, the processor configured to operate the communication circuitry to communicate with a movable barrier operator and cause the movable barrier operator to move an associated movable barrier from a closed position to an open position upon the communication circuitry receiving the state change request; 
  	the processor is configured to inhibit the movable barrier operator from learning information associated with a new transmitter by causing the communication circuitry to transmit a radio frequency signal to interfere with receipt, by the movable barrier operator, of the information associated with the new transmitter during the delivery. 

	25.	(Currently Amended) The operator enhancement device of claim 24 wherein the communication circuitry is configured to communicate with the remote computing device via a network, and the state change request indicates that the state change request is associated with [[a]] the delivery. 

	26.	(Previously Presented) The operator enhancement device of claim 24 further comprising a memory configured to store a data array including information associated with at least one learned transmitter, the information including at least a transmitter ID; and
	wherein the processor is configured to:
		determine a transmitter ID of a radio frequency signal from the new transmitter; 
		compare the transmitter ID to the at least one learned transmitter ID; and
		cause the communication circuitry to transmit the radio frequency signal to interfere with receipt of the information associated with the new transmitter by the movable barrier operator in response to the transmitter ID of the radio frequency signal from the new transmitter not corresponding to any of the at least one learned transmitter ID. 

	27. 	(Previously Presented) The operator enhancement device of claim 24 further comprising a memory configured to store a data array including information associated with previously detected, but unlearned, transmitters, the information of the data array including at least a transmitter ID; and
	wherein the processor is configured to:
		determine a transmitter ID of a radio frequency signal from the new transmitter; 
		compare the transmitter ID to the transmitter IDs of the previously detected, but unlearned, transmitters; and


	28. 	(Previously Presented) The operator enhancement device of claim 24 wherein the processor is configured to:
	determine a signal strength of a radio frequency signal from the new transmitter; and
	cause the communication circuitry to transmit the radio frequency signal to interfere with receipt of the information associated with the new transmitter by the movable barrier operator only if the signal strength is above a predetermined signal strength threshold.

	29. 	(Previously Presented) The movable barrier operator of claim 19 further comprising an alert device coupled to the processor, the alert device configured to present at least one of a visual notification and an audible notification proximate the secured area after determination, by the processor, of a completion of the delivery to the secured area.

	30. 	(Previously Presented) The movable barrier operator of claim 21 further comprising a user interface configured to receive a learning mode request; and
	wherein the processor is configured to enter the learning mode in response to the user interface receiving the learning mode request. 

	31. 	(Previously Presented) The movable barrier operator of claim 21 wherein the processor is further configured to cause the communication circuitry to communicate a notification to a user 

	32. 	(Previously Presented) The movable barrier operator of claim 21 wherein the processor is configured to inhibit learning of the information associated with the new transmitter by disabling the learning mode.

	33. 	(Previously Presented) The movable barrier operator of claim 22 further comprising a user interface configured to receive a learning mode request; and
	wherein the processor is configured to enter the learning mode in response to the user interface receiving the learning mode request. 

34. 	(Canceled)

[End of amendment]

Reasons for Allowance
Claims 19-33 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 19, Domenz teaches a movable barrier operator associated with a secured area, the movable barrier operator comprising: a motor configured to be coupled to a movable barrier (a barrier movement operator which includes a motor, see e.g. para. [0010] which controls movement of the barrier by coupling with the barrier); communication circuitry (a communication circuitry to receive RFI or other type of wireless communication; see e.g. para. [0011]); and a processor operatively coupled with the motor and the communication circuitry (a microcontroller operatively coupled with the motor 
Kim, in a same or similar field of endeavor, teaches opening upon a communication circuitry receiving a state change request from a computing device, the state change request associated with a delivery to secured area (a door is unlocked upon a communication circuity receiving a state change request from a remote server; see e.g. para. [0013-16], wherein the request is associated with a delivery to secured area i.e. inside of premises). 
However, the prior art references do not teach, “[T]he processor configured to cause the communication circuitry to communicate an indication of a difference between a first learned transmitter quantity before the delivery and a second learned transmitter quantity after the delivery.” 

Regarding claim 21, Domenz teaches a movable barrier operator associated with a secured area (a barrier movement operator which is associated with a garage, for example; see e.g. para. [0010]), the movable barrier operator comprising: a motor configured to be coupled to a movable barrier (a motor coupled to the movement barrier; see e.g. para. [0010]), communication circuitry (communication circuitry for receiving commands; see e.g. para. [0010-11]), and a processor operatively coupled with the 
Kim, in another prior art reference, teaches opening upon a communication circuitry receiving a state change request from a computing device, the state change request associated with a delivery to secured area (a door is unlocked upon a communication circuity receiving a state change request from a remote server; see e.g. para. [0013-16], wherein the request is associated with a delivery to secured area i.e. inside of premises). 
	Scalisi (US 2018/0075681), in the same or similar field of endeavor, teaches processor is further configured to cause motor to move movable barrier from open position to closed position upon completion of the delivery (garage door opener configured to close garage door after delivery parcel 241 has been placed inside the building, see e.g. para. [0306], which indicates completion of delivery). 
	The prior art references do not explicitly teach, “the processor configured to inhibit learning of information associated with a new transmitter via the learning mode upon the communication circuitry receiving the state change request from the computing device; the processor is configured to, upon the motor moving the movable barrier to the closed position, re-enable the learning mode.”

Regarding claim 22, Domenz teaches a movable barrier operator for being associated with a secured area (a barrier movement operator which is associated with a garage, for example; see e.g. para. [0010]), the movable barrier operator comprising: a motor configured to be coupled to a movable barrier (a barrier movement operator which includes a motor, see e.g. para. [0010] which controls movement of the barrier by coupling with the barrier); communication circuitry (a communication circuitry to receive RFI or other type of wireless communication; see e.g. para. [0011]); and a processor operatively coupled with the motor and the communication circuitry (a microcontroller operatively coupled with the motor and communication circuitry; see e.g. FIG. 2), the processor having a learning mode wherein the processor facilitates learning of information associated with a transmitter upon the communication circuitry receiving a radio frequency control signal from the transmitter (the disclosed system having a learn mode where a code related to a transmitter is received and stored in the system including the controller; see e.g. para. [0014] and [0019]); the processor configured to cause the motor to move the movable barrier from a closed position to an open position upon the communication circuitry receiving a state change request from a computing device (the controller can control door movement by causing the barrier to an open position from a closed position when a signal from one of the transmitters is received; see e.g. para. [0011]); the processor configured to inhibit learning of information associated with a new transmitter via the learning mode by disabling the learning mode (the controller inhibits learning of new codes when prohibit learn is active, see e.g. para. [0014], which prevents learning of information associated with a new transmitter).
Kim, in another prior art reference, teaches opening upon a communication circuitry receiving a state change request from a computing device to facilitate a delivery to a secured area, the state change 
Scalisi (US 2018/0075681), in the same or similar field of endeavor, teaches a processor is further configured to cause the communication circuitry to communicate a notification to a user device (a communication circuitry to communicate a notification to a user, see e.g. para. [0065-66], wherein the operation of the communication is caused by one or more processors, controllers or microcontrollers as known in the art of electronic devices). 
However, prior art reference do not explicitly teach, “the processor configured to inhibit learning of information associated with a new transmitter via the learning mode by disabling the learning mode upon the communication circuitry receiving the state change request from the computing device” and “the processor is further configured to cause the communication circuitry to communicate a notification to a user device in response to an attempt to cause the processor to enter the learning mode subsequent to the state change request associated with the delivery.”

Regarding claim 24, Domenz teaches an operator enhancement device comprising: communication circuitry configured to communicate via radio frequency signals (communication circuitry for receiving commands using RF; see e.g. para. [0010-11]); the communication circuitry configured to receive a state change request from a remote computing device (the commands from one or transmitters is a state change request to open or close garage door; see e.g. para. [0006-7] and [0011]); and a processor operatively coupled to the communication circuitry (a microcontroller operatively coupled with the motor and communication circuitry; see e.g. FIG. 2), the processor configured to cause the movable barrier operator to move an associated movable barrier from a closed position to an open position upon the communication circuitry receiving the state change request (the 
Kim, in another prior art reference, teaches to receive a state change request from a remote computing device to facilitate a delivery (a door is unlocked upon a communication circuity receiving a state change request from a remote server; see e.g. para. [0013-16], wherein the request is associated with a delivery to secured area i.e. inside of premises). 
Non-patent literature (NPL) by Alarm.com (hereinafter NPL) discloses a communication circuitry is configured to communicate with a plurality of movable barrier operator types that use different communication protocols (a controller which is universal and can be retrofitted and is compatible with plurality of different openers operating with different frequencies or protocols; see e.g. para. see e.g. page 1 and page 9) and operate the communication circuitry to communicate with a movable barrier operator (the communication circuitry is configured for opening or closing the associated garage door; see e.g. page 2, last seven lines, wherein the opening and closing is done by wirelessly communicating from the Wi-Fi hub to the garage door opener since the Wi-Fi hub does not comprise any physical wires connecting with the garage door opener; see e.g. FIGS. 1-2). 
The prior art reference do not explicitly teach the following claim subject matter: “the processor is configured to inhibit the movable barrier operator from learning information associated with a new transmitter by causing the communication circuitry to transmit a radio frequency signal to interfere with receipt, by the movable barrier operator, of the information associated with the new transmitter during the delivery.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688